DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art includes US20160153814 (herein after “Seimori”).
Watanabe teaches a gas sensor 100 including a protective cover 120 including an outer protective cover 140 and inner protective cover 130 including first member 131 and second member 135 which, together, form an inlet-side gas flow path 150, an in-element-chamber flow path 152, and an outlet-side gas flow path 154 (Fig. 7).  Watanabe teaches an outer inlet 244 disposed at a corner portion (Fig. 8).  However, the embodiment with the corner hole 244 inlet is used in an embodiment without an inner protective cover 130 including first and second members 131, 135.  This embodiment also does not include any vertical or horizontal inlets in combination with the corner inlets. 
	Watanabe fails to teach, suggest, or make obvious a ratio W2/W1 between a flow channel width W1 of the first flow channel and a flow channel width W2 of the second flow channel is less than one, the one or more outer inlets include at least two of three-type holes including a horizontal hole disposed at a side portion of the body portion of the outer protective cover, a vertical hole disposed at a bottom portion of the body portion, and a corner hole disposed at a corner portion at a boundary between the side portion and the bottom portion of the body portion, the tip end portion of the outer protective cover has a tapered portion that reduces in diameter toward a bottom portion of the tip end portion.
	Therefore, independent claims 1, 9 (and dependent claims 2-8) are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2004011646 teaches a flow path between an inner and outer cover which require the flow path have a ratio greater than 1.1, [0062].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        6/15/22
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861